PER CURIAM.
This is an appeal by a juvenile from an adjudication of delinquency. The juvenile was charged in a two-count petition with robbery and aggravated battery. The order adjudicating delinquency found the juvenile guilty of the offenses charged in the petition. The transcript indicates and the State agrees that the defendant was actually found not guilty of the aggravated battery count. The adjudication of delinquency is affirmed based upon the finding of guilt as to the robbery count, and the cause is remanded to the trial court for clarification of the finding of guilt as to the aggravated battery count.
LETTS, C. J., and DOWNEY and BERA-NEK, JJ., concur.